UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7387


HENRY LEE BRADLEY, a/k/a Henry L. Bradley,

                Petitioner – Appellant,

          v.

ROBERT STEVENSON, III, Warden of Broad River,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Terry L. Wooten, Chief District
Judge. (9:15-cv-02741-TLW)


Submitted:   February 17, 2017               Decided:   June 14, 2017


Before GREGORY, Chief Judge, and TRAXLER and KEENAN, Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Henry Lee Bradley,    Appellant Pro Se. James Anthony Mabry,
Assistant Attorney     General, Donald  John  Zelenka, Senior
Assistant Attorney    General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Henry     Lee    Bradley    seeks     to    appeal     the     district   court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2012) petition.                                The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.            28   U.S.C.    § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                  When the district court denies

relief    on    the    merits,    a   prisoner     satisfies        this   standard     by

demonstrating         that     reasonable       jurists     would     find    that     the

district       court’s      assessment    of     the    constitutional        claims    is

debatable      or     wrong.     Slack    v.     McDaniel,     529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                        Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Bradley has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                      We dispense with oral

argument because the facts and legal contentions are adequately

                                            2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3